Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made as of June 19,
2015 by and between SUNSHINE HEART, INC., a Delaware corporation, having a
principal place of business at 12988 Valley View Road, Eden Prairie, MN 55344
(the “Company”) and KIMBERLY A. OLESON whose address is 1049 Lois Drive,
Shoreview, MN 55126 (“Employee”).

 

BACKGROUND

 

Employee has been employed by the Company as its Senior Vice President of
Clinical Affairs since April 28, 2014.

 

The Company and Employee (collectively, the “Parties” and each, without
distinction, a “Party”) have mutually agreed to end their existing employment
relationship on the terms set forth herein.

 

NOW, THEREFORE, in consideration of this Agreement and the mutual promises set
forth herein, the Parties hereby agree as follows:

 

TERMS AND CONDITIONS

 

ARTICLE 1
EMPLOYMENT SEPARATION, PAYMENTS AND RESIGNATION

 

1.1          SEPARATION OF EMPLOYMENT.  Employee’s employment with the Company
shall end as of June 19, 2015 (the “Separation Date”).  Effective as of the
Separation Date, Employee resigns from every office of the Company held by
Employee.  Until the Separation Date, the Company shall continue to pay Employee
her salary in accordance with its standard payroll procedures, less deductions
required or authorized by law (including any applicable 401(k) deductions).  The
Company will also pay Employee for 28.0 hours of accrued, unused vacation and
paid time off on the first regularly scheduled payroll period following the
Separation Date, which resolves the Parties’ dispute about the amount of
vacation and paid time off owed to her.  Employee will receive the foregoing
payments regardless of whether she signs this Agreement.  The Company will not
issue a press release with respect to Employee’s separation from the Company. 
The Company will file a required Form 8-K with the United States Securities and
Exchange Commission using the form attached as Exhibit A. In the event the
Company communicates Employee’s separation from the Company to its employees,
the Company will only state that the Employee has resigned her employment
effective June 19, 2015.

 

1.2          SEPARATION CONSIDERATION.  Provided this Agreement becomes
effective in accordance with Section 2.2 hereof, as consideration for Employee’s
agreements and releases set forth herein, and recognizing that without execution
of this Agreement, Employee would not be entitled to any additional compensation
beyond wages due, the Company agrees to provide Employee with the following
benefits after the Separation Date:

 

A.            the Company agrees to pay Employee a one-time, lump sum amount of
$350,000, subject to tax withholding and payable in accordance with the
Company’s standard payroll practices on the first payroll date after this
Agreement becomes effective in accordance with Section 2.2;

 

B.            the Company agrees to pay Employee a one-time, lump sum payment in
the amount of $5,936.40 for the payment of the premiums for the continuation of
Employee’s health insurance coverage under the federal COBRA law, which will be
paid on the first payroll date after this Agreement becomes effective in
accordance with Section 2.2; and

 

C.            the Company will cooperate with Employee with respect to the
transfer of Employee’s shareholder accounts from American Stock Transfer & Trust
Co. LLC to an external provider.

 

1.3          EXPENSE REIMBURSEMENT.  Employee will submit her final documented
employee expense reimbursement statement reflecting all business expenses
incurred by Employee through the Separation Date, if any,

 

--------------------------------------------------------------------------------


 

to the Company within thirty (30) days of the Separation Date.  The Company will
reimburse Employee for these expenses pursuant to its regular business practice,
regardless of whether Employee signs this Agreement.

 

1.4          CONFLICT WITH OTHER AGREEMENTS.  In the event of any conflict
between this Agreement and that certain offer letter describing Employee’s
employment terms dated March 27, 2014 between the Company and Employee (the
“Offer Letter”), this Agreement shall control.  In the event of any conflict
between this Agreement and that certain Employee Proprietary
Information, Inventions Assignment and Non-Competition Agreement dated April 7,
2014 between the Company and Employee (the “Invention Assignment Agreement”),
the Invention Assignment Agreement shall control.  In the event of any conflict
between this Agreement and that certain Change in Control Agreement dated
April 28, 2014 between the Company and Employee (the “Change in Control
Agreement”), the Change in Control Agreement shall control.

 

1.5          ACKNOWLEDGEMENT.  Except as provided in this Article 1, the Parties
acknowledge and agree that Employee is not, and shall not after the Separation
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company.  Employee hereby confirms to the Company that Exhibit 1 to the
Invention Assignment Agreement contains a complete list of all Inventions (as
defined in the Invention Assignment Agreement) or improvements to which Employee
claims ownership and desires to remove from the operation of the Inventions
Assignment Agreement.  Employee further agrees that the Invention Assignment
Agreement remains in full force and effect and Employee hereby reaffirms her
obligations arising under the terms of the Invention Assignment Agreement. 
Employee agrees to return to the Company all Company Documents and Materials (as
defined in the Invention Assignment Agreement and without retaining copies
thereof), apparatus, equipment and other physical property in Employee’s
possession within two (2) days of the Separation Date and in the manner directed
by the Chairman of the Company’s Board of Directors (the “Board”).

 

1.6          COOPERATION AND ASSISTANCE.  Following the Separation Date,
Employee agrees to furnish such information to the Company as may be reasonably
required by the Company in connection with any issues or matters of which
Employee had knowledge during her employment with the Company; provided that
this Section shall only apply with respect to reasonable requests for
cooperation that are directed to Employee from the Chief Executive Officer of
the Company.  In addition, Employee shall make herself reasonably available to
assist the Company in matters relating to the transition of her prior duties to
other employees of the Company (including her successor), as may be reasonably
requested by the Company through its Chief Executive Officer.  For requests for
cooperation or assistance made in accordance with the foregoing, the Company
shall (A) pay Employee a rate of $350 per hour for every hour or partial hour of
assistance, and (B) reimburse Employee for the reasonable documented
out-of-pocket expenses incurred by her in providing such cooperation and
assistance; provided that any such expense exceeding Five Hundred Dollars
($500.00) shall require the advance consent of the Chief Executive Officer.  Any
services rendered by Employee pursuant to this Section 1.6 shall be governed by
the applicable terms and conditions of the Invention Assignment Agreement. 
Employee shall promptly deliver to Mr. Dave Rosa via email to
Dave.Rosa@sunshineheart.com all correspondence and any inquires that Employee
receives (including the contents of any telephone calls or emails received by
Employee) from any third party concerning the Company; provided that the
forwarding of such correspondence and inquiries shall not be subject to the
hourly compensation set forth above.

 

1.7          CLAIMS AGAINST THE COMPANY.  Subject to the provisions of
Section 1.6, above with respect to payment to Employee of $350 per hour for
every hour or partial hour for requests for assistance from the Company’s Chief
Executive Officer, and with the understanding that Employee’s cooperation
obligations hereunder are consistent with Employee telling the truth, Employee
agrees to cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial proceeding or any dispute with a third
party.  Further, to the fullest extent permitted by law, Employee will not
cooperate with or assist any person or entity asserting or investigating a claim
against the Company unless required to do so by a lawfully issued subpoena, by
court order or as expressly provided by regulation or statute.  If Employee is
served with a subpoena or is required by court order or otherwise to testify or
produce documents in any type of proceeding involving the Company, she shall
immediately advise the Company of same and cooperate with the Company in
objecting to such request and/or seeking confidentiality protections.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2
RELEASE AND NON-DISPARAGEMENT

 

2.1          EMPLOYEE RELEASE OF CLAIMS.  In consideration for the separation
consideration set forth in this Agreement, Employee, on behalf of herself, her
heirs, executors, legal representatives, spouse and assigns, hereby fully and
forever releases the Company and its respective past and present officers,
directors, employees, investors, stockholders, administrators, subsidiaries,
affiliates, predecessor and successor corporations and assigns, attorneys and
insurers (the “Company’s Released Parties”) of and from any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred through the
date that Employee signs this Agreement, including, without limitation, any and
all claims:

 

A.            which arise out of, result from, or occurred in connection with
Employee’s employment by the Company or any of its affiliated entities, the
termination of that employment relationship, any events occurring in the course
of that employment, or any events occurring prior to the execution of this
Agreement;

 

B.            for wrongful discharge, discrimination, harassment and/or
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; slander, libel or invasion of privacy; violation
of public policy; fraud, misrepresentation or conspiracy; and false
imprisonment;

 

C.            for a violation of any federal, state or municipal statute,
regulation or ordinance relating to employment, including, without limitation,
(1) Title VII of the Civil Rights Act of 1964, as amended, (2) the Civil Rights
Act of 1866, as amended, (3) the Civil Rights Act of 1991, as amended, (4) the
Employee Retirement and Income Security Act of 1974, as amended, (5) the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), including
without limitation, the Older Workers’ Benefit Protection Act, as amended
(“OWBPA”), (6) the OWBPA, (7) the Americans with Disabilities Act of 1990, as
amended, (8) the Minnesota Human Rights Act, as amended (the “MHRA”), (9) the
Minnesota Equal Pay for Equal Work Law, as amended, (10) the Minnesota
healthcare worker whistleblower protection laws, (11) the Minnesota family leave
law, (12) the Minnesota personnel record access statutes; (13) the Minnesota
Whistleblower Act; and (14) the Sarbanes-Oxley Act;

 

D.            for back pay or other unpaid compensation;

 

E.            relating to equity of the Company; and/or

 

F.            for attorneys’ fees and costs.

 

To the fullest extent permitted by law, Employee will not take any action that
is contrary to the promises she has made in this Agreement.  Employee represents
that she has not filed any lawsuit, arbitration, or other claim against any of
the Company’s Released Parties, and she agrees not to file or initiate any
administrative, regulatory or judicial proceeding against the Company’s Released
Parties.  Employee further agrees she shall not receive any monetary damages,
recovery and/or relief of any type related to any released claim(s), whether
pursued by Employee or any governmental agency, other person or group.  Employee
hereby agrees that the release set forth in this Agreement shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Nothing in the foregoing shall prevent Employee from commencing an
action or proceeding to enforce Employee’s rights arising under this Agreement
or a claim for indemnification to which Employee is entitled as a current or
former officer of the Company, or inclusion as a beneficiary of any insurance
policy related to Employee’s service in such capacity.

 

2.2          ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA AND MHRA.  Employee
acknowledges that she is waiving and releasing any rights she may have under the
OWBPA, the ADEA and the MHRA, and that this waiver and release is knowing and
voluntary.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that she has been advised by this
writing that: (A) she should consult with an attorney prior to executing this
Agreement; (B) she has at least twenty-one (21) days within which to consider
this

 

3

--------------------------------------------------------------------------------


 

Agreement and that if she signed this Agreement before expiration of that
twenty-one (21) calendar day period, she did so knowingly and voluntarily and
with the intent of waiving her right to utilize the full twenty-one (21)
calendar day consideration period; (C) she has the right to revoke her release
of claims, insofar as it extends to potential claims arising under the ADEA, by
informing the Company of such revocation within seven (7) calendar days
following her execution of this Agreement; and (D) she has the right to rescind
her release of claims, insofar as it extends to potential claims arising under
the MHRA, by informing the Company of such rescission within fifteen (15)
calendar days following Employee’s execution of this Agreement.  Employee
further understands that these revocation and rescission periods shall run
concurrently, and that this Agreement is not effective until the fifteen (15)
day rescission period (the “Revocation Period”) has expired.  Communication of
any such revocation by Employee to the Company shall be provided in writing and
mailed by certified or registered mail with return receipt requested and
addressed to the Company at its principal corporate offices to the attention of
its Chairman of the Board.

 

2.3          NO ADMISSION OF LIABILITY.  Neither this Agreement nor any
statement contained herein shall be deemed to constitute an admission of
liability on the part of the parties herein released.  This Agreement’s
execution and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement or the Offer Letter.

 

2.4          NON-DISPARAGEMENT.  The Parties agree as follows:

 

A.            Employee covenants and agrees that she shall not make or cause to
be made any statements, observations, or opinions, or communicate any
information (whether in written or oral form), that defame, slander or are
likely in any way to harm the reputation of any of the Company’s Released
Parties or tortiously interfere with any of the Company’s Released Parties’
respective business relationships; provided that the foregoing obligation does
not prohibit Employee from providing truthful testimony in response to a
judicial or administrative subpoena or court order or for disclosing information
as required by law.  Employee understands and agrees that the Company’s Released
Parties could not be reasonably or adequately compensated in damages in an
action at law for breach of Employee’s obligations under this Section 2.3. 
Accordingly, Employee specifically agrees that the Company’s Released Parties
shall be entitled to temporary and permanent injunctive relief, specific
performance, and other equitable relief to enforce the provisions of this
Section 2.3.  This provision with respect to injunctive relief shall not,
however, diminish the right of the Company’s Released Parties to claim and
recover damages or other remedies in addition to equitable relief.

 

B.            The Company covenants that it shall not, through its Chief
Executive Officer, his direct reports, the members of the Board or any
Company-authorized communication, make or cause to be made any statements,
observations, or opinions, or communicate any information (whether in written or
oral form), that defame, slander or are likely in any way to harm the reputation
of Employee or tortiously interfere with any of the Employee’s business
relationships; provided that the foregoing obligation does not prohibit the
Company or the identified individuals from providing truthful testimony in
response to a judicial or administrative subpoena or court order or for
disclosing information as required by law.  The Company understands and agrees
that Employee could not be reasonably or adequately compensated in damages in an
action at law for breach of the Company’s obligations under this Section 2.3. 
Accordingly, the Company specifically agrees that Employee shall be entitled to
temporary and permanent injunctive relief, specific performance, and other
equitable relief to enforce the provisions of this Section 2.3.  This provision
with respect to injunctive relief shall not, however, diminish the right of
Employee to claim and recover damages or other remedies in addition to equitable
relief.

 

C.            The Company will not code or document Employee’s termination of
employment as an involuntary termination in her personnel file or HRIS systems. 
All external requests for job references regarding Employee shall be directed to
the Company’s Director of Human Resources, who will provide the only response on
behalf of the Company.  The Company’s response to such inquiries will be limited
to providing Employee’s dates of employment and the title of the position she
held as of the Separation Date.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1          REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.  Employee warrants and
represents to the Company that she:

 

A.            has been advised to consult with legal counsel in entering into
this Agreement;

 

B.            has entirely read this Agreement;

 

C.            has voluntarily executed this Agreement without any duress or
undue influence and with the full intent of releasing all claims;

 

D.            has received no promise, inducement or agreement not herein
expressed with respect to this Agreement or the terms of this Agreement;

 

E.            is the only person who is or may be entitled to receive or share
in any damages or compensation on account of or arising out of her relationship
with, or providing services to, the Company or any of its affiliated entities,
the termination of that relationship or services, any actions taken in the
course of that relationship or services, and any events related to that
relationship or services or occurring prior to the execution of this Agreement;

 

F.            understands and agrees that in the event any injury, loss, or
damage has been sustained by her which is not now known or suspected, or in the
event that the losses or damage now known or suspected have present or future
consequences not now known or suspected, this Agreement shall nevertheless
constitute a full and final release as to the parties herein released, and that
this Agreement shall apply to all such unknown or unsuspected injuries, losses,
damages or consequences; and

 

G.            expressly acknowledges that her entry into this Agreement is in
exchange for consideration in addition to anything of value to which she is
already entitled.

 

3.2          AUTHORITY.  Employee represents and warrants that she has the
capacity to act on her own behalf and on behalf of all who might claim through
her to bind them to the terms and conditions of this Agreement.  Employee
warrants and represents that she has not assigned any claim released under this
Agreement, and there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

 

3.3          NO OTHER REPRESENTATIONS.  Neither Party has relied upon any
representations or statements made by the other Party which are not specifically
set forth herein.

 

ARTICLE 4
MISCELLANEOUS

 

4.1          SEVERABILITY.  Should any provision of this Agreement be declared
or be determined by any arbitrator or court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

 

4.2          ENTIRE AGREEMENT.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning Employee’s
separation from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company and her compensation by the Company, provided, however, that this
Agreement does not supersede or modify the Invention Assignment Agreement, or
the Change in Control Agreement which shall remain in full force and effect. 
This Agreement may only be amended by a writing signed by Employee and the
Company.

 

5

--------------------------------------------------------------------------------


 

4.3          ASSIGNMENT.  This Agreement may not be assigned by Employee without
the prior written consent of the Company.  The Company may assign this Agreement
without Employee’s consent in connection with a merger or sale of its assets
and/or to a corporation controlling, controlled by or under common control with
the Company.  This Agreement shall inure to the benefit of, and be binding upon,
each Party’s respective heirs, legal representatives, successors and assigns.

 

4.4          GOVERNING LAW; CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Minnesota, without regard to its principles of conflicts of laws.  Each
of the Parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts of the State of Minnesota for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement, and
consents to the laying of venue in such courts.  EACH OF THE PARTIES KNOWINGLY
AND VOLUNTARILY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.  In addition, should it become necessary for
either Party to seek to enforce any of the covenants contained in this Agreement
through any legal, administrative or alternative dispute resolution proceeding,
the non-prevailing party shall be required to pay the prevailing party’s
reasonable expenses (legal costs, attorneys’ fee and otherwise) related thereto.

 

4.5          COUNTERPARTS/ FACSIMILE SIGNATURE.  This Agreement may be executed
in one or more counterparts and by facsimile, each of which shall constitute an
original and all of which together shall constitute one and the same
instrument.  Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.

 

SIGNATURES ON THE FOLLOWING PAGE

 

6

--------------------------------------------------------------------------------


 

The Parties have executed this Separation and Release Agreement as of the date
set forth below.

 

 

SUNSHINE HEART, INC.

 

 

 

By:

/s/ Dave Rosa

 

/s/ Kimberly A. Oleson

Name:

Dave Rosa

 

KIMBERLY A. OLESON

Title:

CEO

 

 

 

Date:

June 19, 2015

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION OF
TWENTY-ONE DAY CONSIDERATION PERIOD
(To be signed only if Separation and Release Agreement is signed
prior to expiration of 21 days after it is presented to Employee)

 

I understand that I have up to twenty-one (21) days within which to consider and
execute the foregoing Separation and Release Agreement.  However, after having
had sufficient time to consider the matter and to consult with counsel, I have
freely and voluntarily elected to execute the Separation and Release Agreement
before the twenty-one (21) day period has expired.

 

/s/ Kimberly A. Oleson

 

 

KIMBERLY A. OLESON

 

 

 

 

 

Date:

June 19, 2015

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A — FORM OF 8-K FILING

 

 

 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C.  20549

 

FORM 8-K

 

Current Report Pursuant to Section 13 or 15(d) of

the Securities Exchange Act of 1934

 

Date of Report (Date of earliest event reported): June 19, 2015

 

SUNSHINE HEART, INC.

(Exact name of registrant as specified in its charter)

 

--------------------------------------------------------------------------------

 

Delaware
(State or other
jurisdiction of
incorporation)

 

001-35312
(Commission File Number)

 

68-0533453
(IRS Employer
Identification No.)

 

12988 Valley View Road

Eden Prairie, Minnesota  55344

(Address of principal executive offices)  (Zip Code)

 

(952) 345-4200

(Registrant’s telephone number, including area code)

 

Not Applicable

(Former name or former address, if changed since last report)

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:

 

o      Written communications pursuant to Rule 425 under the Securities Act (17
CFR 230.425)

 

o      Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17
CFR 240.14a-12)

 

o      Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act (17 CFR 240.14d-2(b))

 

o      Pre-commencement communications pursuant to Rule 13e-4(c) under the
Exchange Act (17 CFR 240.13e-4(c))

 

 

 

--------------------------------------------------------------------------------


 

Item 5.02 Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.

 

In a separation and release agreement dated June 19, 2015, Sunshine Heart, Inc.
(the “Company”) and Kimberly A. Oleson, the Company’s Senior Vice President of
Clinical Affairs, agreed upon terms relating to Ms. Oleson’s separation from the
Company, which was effective June 19, 2015.  Ms. Oleson agreed to a full release
of claims and other terms.  In exchange, the Company agreed, among other things,
to pay Ms. Oleson a one-time, lump sum amount of $350,000, as well as $5,936.40
for Ms. Oleson’s COBRA continuation coverage.

 

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

Date: June [   ], 2015

 

SUNSHINE HEART, INC.

 

 

 

By:

/S/ CLAUDIA DRAYTON

 

Name:

Claudia Drayton

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------